UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 27, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-31805 JOURNAL COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Wisconsin 20-0020198 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 W. State Street, Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) (414) 224-2000 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) (Registrant is not yet required to provide financial disclosure in an Interactive Data File format). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨Accelerated Filer¨Non-accelerated FilerxSmaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Number of shares outstanding of each of the issuer’s classes of common stock as of August 4, 2010 (excluding 8,676,705 shares of class B common stock held by our subsidiary, The Journal Company): Class Outstanding at August 4, 2010 Class A Common Stock Class B Common Stock Class C Common Stock JOURNAL COMMUNICATIONS, INC. INDEX Page No. Part I. Financial Information Item 1. Financial Statements Unaudited Consolidated Condensed Balance Sheets as of June 27, 2010 and December 27, 2009 2 Unaudited Consolidated Condensed Statements of Operations for the Two Quarters Ended June 27, 2010 and June 28, 2009 3 Unaudited Consolidated Condensed Statement of Equity for the Two Quarters Ended June 27, 2010 4 Unaudited Consolidated Condensed Statement of Equity for the Two Quarters Ended June 28, 2009 5 Unaudited Consolidated Condensed Statements of Cash Flows for the Two Quarters Ended June 27, 2010 and June 28, 2009 6 Notes to the Unaudited Consolidated Condensed Financial Statements as of June 27, 2010 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure of Market Risk 36 Item 4. Controls and Procedures 36 Part II. Other Information Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Reserved 37 Item 5. Other Information 37 Item 6. Exhibits 37 Index PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS JOURNAL COMMUNICATIONS, INC. Unaudited Consolidated Condensed Balance Sheets (in thousands, except share and per share amounts) June 27, 2010 December 27, 2009 Assets Current assets: Cash and cash equivalents $ $ Investments of variable interest entity Receivables, less allowance for doubtful accounts of $3,600 and $4,198 Inventories, net Prepaid expenses Syndicated programs Deferred income taxes Assets of discontinued operations Total Current Assets Property and equipment, at cost, less accumulated depreciation of $243,683 and $247,745 Syndicated programs Goodwill Broadcast licenses Other intangible assets, net Deferred income taxes Other assets Total Assets $ $ Liabilities And Equity Current liabilities: Accounts payable $ $ Accrued compensation Notes payable to banks Accrued employee benefits Deferred revenue Syndicated programs Other current liabilities Current portion of long-term liabilities Current liabilities of discontinued operations Total Current Liabilities Accrued employee benefits Syndicated programs Long-term notes payable to banks Other long-term liabilities Equity: Preferred stock, $0.01 par – authorized 10,000,000 shares; no shares outstanding at June 27, 2010 and December 27, 2009 Common stock, $0.01 par: Class C – authorized 10,000,000 shares; issued and outstanding: 3,264,000 shares at June 27, 2010 and December 27, 2009 33 33 Class B – authorized 120,000,000 shares; issued and outstanding (excluding treasury stock): 8,874,950.684 shares at June 27, 2010 and 9,642,293 shares at December 27, 2009 Class A – authorized 170,000,000 shares; issued and outstanding: 42,862,890shares at June 27, 2010 and 41,783,044 shares at December 27, 2009 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Treasury stock, at cost (8,676,705 class B shares) ) ) Total Journal Communications, Inc. shareholders’ equity Noncontrolling interest Total Equity Total Liabilities And Equity $ $ See accompanying notes to unaudited consolidated condensed financial statements. 2 Index JOURNAL COMMUNICATIONS, INC. Unaudited Consolidated Condensed Statements of Operations (in thousands, except per share amounts) Second Quarter Ended Two Quarters Ended June 27, 2010 June 28, 2009 June 27, 2010 June 28, 2009 Revenue: Publishing $ Broadcasting Printing services Corporate eliminations ) Total revenue Operating costs and expenses: Publishing Broadcasting Printing services Corporate eliminations ) Total operating costs and expenses Selling and administrative expenses Broadcast license impairment Total operating costs and expenses and selling and administrative expenses Operating earnings (loss) ) ) Other income and (expense): Interest income 25 33 Interest expense ) Total other income and (expense) Earnings (loss) from continuing operations before income taxes ) ) Provision (benefit) for income taxes ) ) Earnings (loss) from continuing operations ) ) Loss from discontinued operations, net of $154, $213, $436 and $311 applicable income tax benefit, respectively ) Net earnings (loss) $ $ ) $ $ ) Earnings (loss) per share: Basic – Class A and B common stock: Continuing operations $ $ ) $ $ ) Discontinued operations ) ) ) Net earnings (loss) $ $ ) $ $ ) Diluted – Class A and B common stock: Continuing operations $ $ ) $ $ ) Discontinued operations ) ) ) Net earnings (loss) $ $ ) $ $ ) Basic and diluted – Class C common stock: Continuing operations $ Discontinued operations ) Net earnings $ See accompanying notes to unaudited consolidated condensed financial statements. 3 Index Journal Communications, Inc. Unaudited Consolidated Statements of Equity Two Quarters Ended June 27, 2010 (in thousands, except per share amounts) Preferred Stock Additional Paid-in-Capital Accumulated Other Comprehensive Loss Retained Earnings Noncontrolling Interests Treasury Stock, at cost Common Stock Class C Class B Class A Total Balance at December 27, 2009 $
